Affirmed and Opinion Filed June 2, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01187-CR

                          RICHARD GEORGE FLECK, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-82469-2014

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                               Opinion by Chief Justice Wright
       Appellant Richard Fleck appeals his conviction for making a terroristic threat. The trial

court found appellant guilty of making a terroristic threat and sentenced him to 100 days’

confinement. For the reasons that follow, we affirm the trial court’s judgment. Because the issues

are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4.

       In his sole point of error, appellant contends the evidence presented at trial “was factually

insufficient to support a conviction.” Specifically, appellant claims “it is unclear if an actual

threat was made.” The State responds that the evidence of witness testimony was sufficient to

support appellant’s conviction.

        The Texas Court of Criminal Appeals abolished the factual sufficiency standard of

review, concluding no “meaningful distinction” existed between that standard and the legal
sufficiency standard. Howard v. State, 333 S.W.3d 137, 138 n.2 (Tex. Crim. App. 2011) (citing

Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)). Under the legal sufficiency

standard, we consider the evidence in the light most favorable to the verdict to determine

whether, based on that evidence and reasonable inferences from that evidence, a rational fact

finder could have found the essential elements of the offense beyond a reasonable doubt. Lucio v.

State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011). Because the fact finder is the sole judge of

the witnesses’ credibility and the weight to be given the evidence, we defer to the trier of fact’s

resolution of any conflicts in testimony, weight of the evidence, and inferences drawn. See

Brooks, 323 S.W.3d at 899.

       Pursuant to section 22.07 of the penal code, a person commits the offense of making a

terroristic threat if he threatens to commit any offense involving violence to any person or

property with intent to place any person in fear of imminent serious bodily injury. TEX. PENAL

CODE ANN. § 22.07(a)(2) (West 2011). A threat is defined as “a declaration of intention or

determination to inflict punishment, loss, or pain on another, or to injure another by the

commission of an unlawful act.” Cook v. State, 940 S.W.2d 344, 347 (Tex. App.—Amarillo

1997, pet. ref’d). The information in this case, in relevant part, alleged that appellant “did then

and there intentionally threaten to commit an offense involving violence to person, namely,

aggravated assault with a deadly weapon with intent to place Malinda Sabes in fear of imminent

serious bodily injury.”

       Appellant and the complainant, Malinda Sabes, were involved in a dating relationship.

On December 20, 2013, appellant began yelling at Sabes, accusing her of infidelity. Sabes’

sister, Latreece Brown, was present for the confrontation.

       Sabes testified that appellant wanted her to go into the bedroom with him so he could

physically “check” her to determine if she had recent intercourse. When Sabes refused, appellant

                                               –2–
told her “We’ll just wait till later. Wait till you come to the room.” The confrontation lasted for

hours and continued to escalate. At one point appellant was arguing with Brown, “got into her

face,” and drew his fist back like he was going to hit her. Appellant kept telling Sabes to “come

to the room” and “at 4:00” she would see what was going to happen. Sabes expected a physical

altercation if she went into the bedroom with appellant. Sabes and Brown both testified that

appellant hit Sabes in the side of the head more than once. Sabes told appellant he should leave

her house but appellant refused. Appellant told Sabes he would “double-tap” her from blocks

away and that “she wouldn’t even see it coming,” indicating he would shoot her with two quick

bullets. Sabes indicated the only reason appellant did not start “wailing on her” was because her

sister was present. During the argument, appellant repeatedly told Sabes “I’m gonna beat you”

and “I’m gonna kill you.” Brown testified appellant said he could hit both of them before they

could call the police. Brown also heard appellant tell Sabes he would have some boy shoot her

from a mile away. Finally Sabes realized the danger of the situation so she and Brown left the

apartment together, hid in her car, and called 9-1-1.

       When the police arrived, they first met with Sabes while she and Brown were still outside

the apartment, hiding from appellant. The police took the report, told appellant he had to leave

the premises, and escorted him to his vehicle.

       After appellant and the police left the premises, Sabes and Brown drove to a gas station

to buy cigarettes. On their way to the station, they became aware appellant was following them.

Sabes drove through the parking lot of the gas station but was afraid to stop. She exited the

parking lot and headed across a bridge to another station that had better lighting and more people

around for safety. As Sabes was crossing the two-lane bridge, appellant pulled into the oncoming

traffic lane and passed her, made a U-turn, and stopped in the middle of the road, blocking both

lanes of traffic. Sabes then quickly put her car in reverse and appellant followed. Once again, the

                                                 –3–
sisters called 9-1-1. Appellant followed Sabes for another short period and then he turned off and

drove another direction.

       Appellant testified at trial and conceded that he and Sabes had been arguing for several

hours. He contends the two were arguing because he wanted to move out and get his own

apartment and Sabes did not want him to go. He claims he never threatened Sabes. Appellant

admitted he received a criminal trespass warning by the police. However, appellant also stated

that after the police made him leave the apartment, he saw Sabes driving by and he followed her.

He admitted pulling up beside Sabes and looking into her car “like what the hell is going on?”

Appellant stated he “didn’t necessarily think it was a good idea” to confront Sabes, but he didn’t

see any harm since it was a public place.

       In our review of the evidence, we find some conflicting testimony between the sisters

who claim multiple threats were made by appellant, and testimony by appellant who claims no

threat was ever made. However, by his own admission, appellant followed Sabes and blocked the

road in order to talk to her after being told to get away from Sabes by the police. Viewing the

evidence under the appropriate standard, we find ample evidence in the record for a rational trier

of fact to have found the essential elements of the offense beyond a reasonable doubt. See

Williams v. State, 194 S.W.3d 568, 575 (Tex. App.—Houston [14th Dist.] 2006) aff’d, 252
S.W.3d 353 (Tex. Crim. App. 2008). We therefore overrule appellant’s single point of error.

       In conclusion, we affirm the trial court’s judgment.



DO NOT PUBLISH
TEX. R. APP. P. 47.2(b).
141187F.U05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD GEORGE FLECK, Appellant                    On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-14-01187-CR        V.                       Trial Court Cause No. 006-82469-2014.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2015.




                                             –5–